Case 16-10787-jkf      Doc 83     Filed 11/26/19 Entered 11/26/19 09:31:12        Desc Main
                                  Document      Page 1 of 1



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA




In re: Joseph & Lorraine Field                    :      Chapter: 7
                                                  :
                      Debtor(s)                   :      Bankruptcy No.: 16-10787 JKF
                                                  :
                                                  :


                                  NOTICE OF DEFICIENCY

PLEASE TAKE NOTE:

              The above referenced Debtor has failed to appear at two (2) scheduled §341

Meetings of Creditors on 11/7/19 & 11/21/19.



                                                  ANDREW R. VARA
                                                  Acting United States Trustee


                                                  By: /s/ Maria Borgesi
                                                    Maria Borgesi
                                                    Paralegal
